Exhibit 10.4

PG&E CORPORATION

2006 LONG-TERM INCENTIVE PLAN

2012 PERFORMANCE SHARE GRANT

PG&E CORPORATION, a California corporation, hereby grants Performance Shares to
the Recipient named below. The Performance Shares have been granted under the
PG&E Corporation 2006 Long-Term Incentive Plan, as amended (the “LTIP”). The
terms and conditions of the Performance Shares are set forth in this cover sheet
and the attached Performance Share Agreement (the “Agreement”).

 

Date of Grant:           March 1, 2012

 

 

Name of Recipient:

 

                             ANTHONY F. EARLEY, JR.

 

Recipient’s Participant ID:

 

                             00236781

 

 

Number of Performance Shares:

 

                     93.455

 

 

By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Performance Shares dated March 1, 2012,
and any supplements to that Prospectus.

 

 

If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 60 calendar days of the date of this award at
ATTN: LTIP Administrator, PG&E Corporation, One Market, Spear Tower, Suite 400,
San Francisco, CA, 94105.

 

 

 

 

 

Attachment



--------------------------------------------------------------------------------

PG&E CORPORATION 2006 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

 

The LTIP and

Other

Agreements

  

This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Performance Shares, subject to the terms of the LTIP.
Any prior agreements, commitments or negotiations are superseded. In the event
of any conflict or inconsistency between the provisions of this Agreement and
the LTIP, the LTIP shall govern. Capitalized terms that are not defined in this
Agreement are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement and the PG&E Corporation Officer Severance Policy
or the PG&E Corporation 2012 Officer Severance Policy, this Agreement shall
govern. The LTIP provides the Committee with discretion to adjust the
performance award formula.

 

For purposes of this Agreement, employment with PG&E Corporation shall mean
employment with any member of the Participating Company Group.

Grant of

Performance

Shares

  

PG&E Corporation grants you the number of Performance Shares shown on the cover
sheet of this Agreement. The Performance Shares are subject to the terms and
conditions of this Agreement and the LTIP.

Vesting of Performance Shares   

As long as you remain employed with PG&E Corporation, the Performance Shares
will vest on the first business day of March (the “Vesting Date”) of the third
year following the date of grant specified in the cover sheet. Except as
described below, all Performance Shares subject to this Agreement that have not
vested shall be forfeited upon termination of your employment.

Pro-Rata

Vesting of Performance Shares

  

Notwithstanding any other vesting provisions noted in this Agreement, after you
complete at least three years of employment with PG&E Corporation, upon your
termination (other than termination for cause, voluntary termination,
termination due to death or Disability, or termination in connection with a
Change in Control) the number of vested Performance Shares shall equal the
number of Performance Shares subject to this Agreement, multiplied by the number
of your days of service with PG&E Corporation in the vesting period (through the
date of termination), divided by the potential number of days of service in the
vesting period. Your vested Performance Shares will be settled, if at all, as
soon as practicable after the Vesting Date and in any event within sixty (60)
days of the Vesting Date, based on the same settlement percentage applied to
active employees. All other unvested Performance Shares will be cancelled upon
such termination. Your vested Performance Shares will be settled, if at all, as
soon as practicable after the Vesting Date and in any event within sixty (60)
days of the Vesting Date, based on the same settlement percentage applied to
active employees. At that time you also shall receive a cash payment, if any,
equal to the amount of dividends accrued over the Performance Period with
respect to your vested Performance Shares multiplied by the same settlement
percentage used to determine the number of shares you are entitled to receive,
if any.

Settlement in

Shares

  

Vested Performance Shares will be settled in shares of PG&E Corporation common
stock, subject to the satisfaction of Withholding Taxes, as described below. The
number of shares you are entitled to receive will be calculated



--------------------------------------------------------------------------------

  

by multiplying the number of vested Performance Shares by the “settlement
percentage” determined as follows (except as set forth elsewhere in this
Agreement):

  

Upon the Vesting Date, PG&E Corporation’s total shareholder return (“TSR”) will
be compared to the TSR of the twelve other companies in PG&E Corporation’s
comparator group1 for the prior three calendar years (the “Performance Period”).
Subject to rounding considerations, if PG&E Corporation’s TSR falls below the
25th percentile of the comparator group the settlement percentage will be 0%; if
PG&E Corporation’s TSR is at the 25th percentile, the settlement percentage will
be 25%; if PG&E Corporation’s TSR is at the 75th percentile, the settlement
percentage will be 100%; and if PG&E Corporation’s TSR is in the top rank, the
settlement percentage will be 200%. The following table sets forth the
settlement percentages for the other TSR rankings that could be achieved based
on PG&E Corporation’s TSR rank within the comparator group:

 

         Number of Companies in       Total (Including PG&E Corporation) - 13  
    Rank   

 

Performance
Percentile

   Rounded
Payout          

    1

   100%    200%    

    2

     92%    170%    

    3

     83%    130%    

    4

     75%    100%    

    5

     67%    90%      

    6

     58%    75%     

    7

     50%    65%     

    8

     42%    50%     

    9

     33%    35%     

  10

     25%    25%     

  11

     17%    0%     

  12

       8%    0%   

 

   The final settlement percentage, if any, will be determined as soon as
practicable following the date that the Compensation Committee (or a
subcommittee of that Committee) of the PG&E Corporation Board of Directors or an
equivalent body certifies the TSR percentile rank over the Performance Period
pursuant to Section 10.5(a) of the LTIP. PG&E Corporation will issue shares as
soon as practicable after such determination, but no earlier than the Vesting
Date, and not later than sixty (60) days after the Vesting Date.

 

 

 

1  The current Performance Comparator Group consists of the following companies:
American Electric Power, CMS Energy, Consolidated Edison, DTE Energy, Duke
Energy, NiSource, Inc., Northeast Utilities, Pinnacle West Capital, Southern
Company, SCANA Corp., Wisconsin Energy Corp., and Xcel Energy. PG&E Corporation
reserves the right to change the companies comprising the comparator group in
accordance with the rules established by PG&E Corporation in connection with
this award.



--------------------------------------------------------------------------------

Dividends   

Each time that PG&E Corporation declares a dividend on its shares of common
stock, an amount equal to the dividend multiplied by the number of Performance
Shares granted to you by this Agreement shall be accrued on your behalf. If you
receive a Performance Share settlement in accordance with the preceding
paragraph, at that same time you also shall receive a cash payment equal to the
amount of any dividends accrued with respect to your Performance Shares over the
Performance Period multiplied by the same settlement percentage used to
determine the number of shares you are entitled to receive, if any.

Voluntary Termination   

If you terminate your employment with PG&E Corporation voluntarily before the
Vesting Date, all of the Performance Shares shall be cancelled as of the date of
such termination and any dividends accrued with respect to your Performance
Shares shall be forfeited.

Termination for Cause   

If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause before the Vesting Date, all of the Performance Shares
shall be cancelled as of the date of such termination and any dividends accrued
with respect to your Performance Shares shall be forfeited.

 

For these purposes, “cause” means when PG&E Corporation, acting in good faith
based upon information then known to it, determines that you have engaged in,
committed, or are responsible for, (1) serious misconduct, gross negligence,
theft, or fraud against PG&E Corporation and/or its affiliates, (2) refusal or
unwillingness to perform your duties; (3) inappropriate conduct in violation of
PG&E Corporation’s equal employment opportunity policy; (4) conduct which
reflects adversely upon, or making any remarks disparaging of, PG&E Corporation,
its Board of Directors, Officers, or employees, or its affiliates or
subsidiaries; (5) insubordination; (6) any willful act that is likely to have
the effect of injuring the reputation, business, or business relationships of
PG&E Corporation or its subsidiaries or affiliates; (7) violation of any
fiduciary duty; or (8) breach of any duty of loyalty.

Termination

other than for

Cause

  

If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause before the Vesting Date, all unvested Performance Shares shall be
cancelled unless your termination of employment was in connection with a Change
in Control as provided below, or if provisions relating to pro-rata vesting of
Restricted Stock Units apply.

Death/Disability   

If your employment terminates due to your death or disability before the Vesting
Date, all of your Performance Shares shall immediately vest and will be settled,
if at all, as soon as practicable after the Vesting Date and in any event within
sixty (60) days of the Vesting Date based on the same settlement percentage
applied to active employees. At that same time you also shall receive a cash
payment, if any, equal to the amount of dividends accrued over the Performance
Period with respect to your Performance Shares multiplied by the same settlement
percentage used to determine the number of shares you are entitled to receive,
if any.



--------------------------------------------------------------------------------

Termination

Due to

Disposition of

Subsidiary

  

(1) If your employment is terminated (other than for cause or your voluntary
termination) by reason of a divestiture or change in control of a subsidiary of
PG&E Corporation, which divestiture or change in control results in such
subsidiary no longer qualifying as a subsidiary corporation under Section 424(f)
of the Internal Revenue Code of 1986, as amended, or (2) if your employment is
terminated (other than for cause or your voluntary termination) coincident with
the sale of all or substantially all of the assets of a subsidiary of PG&E
Corporation, your unvested Performance Shares shall vest and be settled in the
same manner as for a “Termination other than for Cause” described above.

Change in

Control

  

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Performance Shares
subject to this Agreement. If the Acquiror assumes or continues PG&E
Corporation’s rights and obligations under this Agreement or substitutes a
substantially equivalent award, TSR shall be calculated by combining (a) the TSR
of PG&E Corporation for the period from January 1 of the year of grant to the
date of the Change in Control, and (b) the TSR of the Acquiror from the date of
the Change in Control to the last calendar day of the year preceding the Vesting
Date. The settlement percentage reflected in the table set forth above for the
highest percentile TSR performance met or exceeded when calculated on that
basis, and considering any adjustments to the comparator group, will be used to
determine the number of shares, if any, you are entitled to receive upon
settlement of the assumed, continued or substituted award, which settlement
shall occur as soon as practicable after the Vesting Date and in any event
within sixty (60) days of the Vesting Date. At that time you also shall receive
a cash payment, if any, equal to the amount of dividends accrued with respect to
your Performance Shares over the Performance Period multiplied by the same
settlement percentage used to determine the number of shares you are entitled to
receive, if any.

 

If the Change in Control of PG&E Corporation occurs before the original Vesting
Date, and if this Award is neither assumed nor continued by the Acquiror or if
the Acquiror does not provide a substantially equivalent award in substitution
for the Performance Shares subject to this Agreement, all of your outstanding
Performance Shares shall automatically vest and become nonforfeitable on the
date of the Change in Control. Such vested Performance Shares will be settled,
if at all, as soon as practicable following the original Vesting Date and in any
event within sixty (60) days of the original Vesting Date. The settlement
percentage, if any, will be based on TSR for the period from January 1 of the
year of grant to the date of the Change in Control compared to the TSR of the
other companies in PG&E Corporation’s comparator group for the same period. At
the same time you also shall receive a cash payment, if any, equal to the amount
of dividends accrued with respect to your Performance Shares to the date of the
Change in Control multiplied by the same settlement percentage used to determine
the number of shares you are entitled to receive, if any.



--------------------------------------------------------------------------------

Termination In Connection with

a Change in Control

  

If your employment is terminated by PG&E Corporation other than for cause in
connection with a Change in Control within two years following the Change in
Control, all of your outstanding Performance Shares (to the extent they did not
previously vest upon failure of the Acquiror to assume or continue this Award)
shall automatically vest and become nonforfeitable on the date of termination of
your employment. If your employment is terminated by PG&E Corporation other than
for cause in connection with a Change in Control within three months before the
Change in Control occurs, all of your outstanding Performance Shares will
automatically vest in full and become nonforfeitable (including the portion that
you would have otherwise forfeited based on the proration of vested Performance
Shares through the date of termination of your employment) as of the date of the
Change in Control. Your vested Performance Shares will be settled, if at all, as
soon as practicable following the original Vesting Date and in any event within
sixty (60) days of the Vesting Date and will be based on the same settlement
percentage applied to active employees. You shall also at that time receive a
cash payment, if any, equal to the amount of dividends accrued over the
Performance Period with respect to your vested Performance Shares multiplied by
the same settlement percentage used to determine the number of shares you are
entitled to receive, if any. PG&E Corporation shall have the sole discretion to
determine whether termination of your employment was made in connection with a
Change in Control.

Withholding Taxes   

The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of Performance Shares will be reduced by a
number of shares having an aggregate Fair Market Value, as determined by PG&E
Corporation, equal to the amount of any Federal, state, or local taxes of any
kind required by law to be withheld by PG&E Corporation in connection with the
Performance Shares determined using the applicable minimum statutory withholding
rates, including social security and Medicare taxes due under the Federal
Insurance Contributions Act and the California State Disability Insurance tax
(“Withholding Taxes”). If the withheld shares were not sufficient to satisfy
your minimum Withholding Taxes, you will be required to pay, as soon as
practicable, including through additional payroll withholding, any amount of the
Withholding Taxes that is not satisfied by the withholding of shares described
above.

Leaves of

Absence

  

For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed. If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment. See above under
“Voluntary Termination.”

 

PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.

No Retention Rights   

This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation. Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right



--------------------------------------------------------------------------------

  

to terminate your employment at any time and for any reason.

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
California.